DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on filed on June 1, 2022, with respect to claims 20, and 23-24 have been fully considered but they are not persuasive. Although applicant amended claim 20, the amendment and arguments did not remedy the original rejection under 35 U.S.C. §102.   As discussed in the Non-Final dated 04/01/2022, and below, the Examiner finds that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  The data stored and the way such data is generated should not be given patentable weight. Therefore, amended the way such data is generated is also not given patentable weight, and the rejection is maintained. Claims 23-24 depend from claim 20 and are rejected for at least the same reason.
Applicant's argument, see pages 13-16, filed on June 1, 2022, with respect to claims 1-4, 7-11, 13-14, and 17-22 have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 was filed after the mailing date of the Non-Final Action on 04/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/01/2022.  These drawings are accepted.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 - “an direction” should be “[[an]] a direction”;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piao et al., (U.S. Patent Application Publication No. 2022/0046232 A1), [hereinafter Piao].
Claims 20 and 23-24 recite “non-transitory computer-readable recording medium storing [data].”  There is no recitation of a processor or other element—merely data content (coding mode information data representative of [coding modes]).  Under MPEP 2111.05(III), these claims are merely machine-readable media.  The Examiner finds that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claims 20 and 23-24 are subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-11, 13-14, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Piao et al., (U.S. Patent Application Publication No. 2022/0046232 A1), [hereinafter Piao], and further in view of Bross et al., Versatile Video Coding (Draft 6), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 15th Meeting: Gothenburg, SE, 3–12 July 2019, Document: JVET-O2001-vE, [hereinafter Bross] and further in view of Zhao  (U.S. Patent Application Publication No. 20 A1), [hereinafter Zhao].
Regarding claim 1, Piao discloses a method of video processing ([0002] a video encoding and decoding method and device), comprising: 
determining, for a conversion between a current video block of a video and a bitstream of the video (Fig. 1), whether a cross-component linear model (CCLM) mode is used for the current video block (Cross-component Linear Model (CCLM) mode; 0342), 
determining, for the current video block, whether a position-dependent intra prediction sample filtering process is used for the current video block based on whether the CCLM mode is used for the current video block (Position dependent (intra) prediction combination (PDPC) mode; 0342), 
generating reconstructed samples for the current video block based on whether the filtering process is used for the current video block (a context index for decoding chroma joint information of a current block may be determined based on a predefined coding mode’ 0342), 
performing the conversion according to the reconstructed samples, wherein the filtering process combines neighboring samples with a prediction signal of the current video block to generate a modified prediction signal of the current video block (Fig. 16), and
wherein the CCLM mode uses a linear model to derive prediction values of a chroma component from another component (a context index may be determined based on which one of a MHintra mode, a TriangleInfra mode, an Affine mode, an Intra BC (IBC) mode, a Symmetric motion vector difference (SMVD) mode, a Merge with motion vector difference (MMVD) mode, a Decoder-side Motion Vector Refinement (DMVD) mode, a Cross-component Linear Model (CCLM) mode, a Position dependent (intra) prediction combination (PDPC) mode, a Multi Reference Line intra prediction (MultiRefIntra) mode, an intraSubPartition mode, an inloop reshaper mode, an Overlapped Block Motion Compensation (OBMC) mode, a transformSkip mode, and a Sub-block transform (SBT) mode a coding mode of a current block is [0342])
wherein in case that a variable of predModeIntra indicates a planar mode or a DC mode, the filtering process is allowed for the current video block, and weighting factors of the neighboring samples in the filtering process are derived only from positions of the prediction signal and a width and a height of the current video block, and wherein the variable of predModeIntra specifies an intra prediction mode of the current video block.
However, Piao does not explicitly disclose wherein in case that a variable of predModeIntra indicates a planar mode or a DC mode, the filtering process is allowed for the current video block, and weighting factors of the neighboring samples in the filtering process are derived only from positions of the prediction signal and a width and a height of the current video block, and wherein the variable of predModeIntra specifies an intra prediction mode of the current video block
Bross suggests wherein in case that a variable of predModeIntra indicates a planar mode or a DC mode, the filtering process is allowed for the current video block (– If predModeIntra is equal to INTRA_PLANAR or INTRA_DC, the following applies:
refL[ x ][ y ] = p[ −1 ][ y ] (8-245)
refT[ x ][ y ] = p[ x ][ −1 ] (8-246)
wT[ y ] = 32 >> ( ( y << 1 ) >> nScale ) (8-247)
wL[ x ] = 32 >> ( ( x << 1 ) >> nScale ) (8-248)
wTL[ x ][ y ] = 0 (8-249); §8.4.5.2.14), and
wherein weighting factors of the neighboring samples in the filtering process are derived only from positions of the prediction signal (§8.4.5.2.14 The variables refL[ x ][ y ], refT[ x ][ y ], wT[ y ], wL[ x ] and wTL[ x ][ y ] with x = 0..nTbW − 1, y =0..nTbH − 1 are derived as follows:
– If predModeIntra is equal to INTRA_PLANAR or INTRA_DC, the following applies:
refL[ x ][ y ] = p[ −1 ][ y ] (8-245)
refT[ x ][ y ] = p[ x ][ −1 ] (8-246)
wT[ y ] = 32 >> ( ( y << 1 ) >> nScale ) (8-247)
wL[ x ] = 32 >> ( ( x << 1 ) >> nScale ) (8-248)
wTL[ x ][ y ] = 0 (8-249)
– Otherwise, if predModeIntra is equal to INTRA_ANGULAR18 or INTRA_ANGULAR50, the following applies:
refL[ x ][ y ] = p[ −1 ][ y ] (8-250)
refT[ x ][ y ] = p[ x ][ −1 ] (8-251)
wT[ y ] = ( predModeIntra = = INTRA_ANGULAR18 ) ? 32 >> ( ( y << 1 ) >> nScale ) : 0 (8-252)
wL[ x ] = ( predModeIntra = = INTRA_ANGULAR50 ) ? 32 >> ( ( x << 1 ) >> nScale ) : 0 (8-253)
wTL[ x ][ y ] = ( predModeIntra = = INTRA_ANGULAR18 ) ? wT[ y ] : wL[ x ] (8-254)) and a width and a height of the current video block (– a variable nTbW specifying the transform block width, – a variable nTbH specifying the transform block height; p. 196), and 
wherein the variable of predModeIntra specifies an intra prediction mode of the current video block (a variable predModeIntra specifying the intra prediction mode; p. 166).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate coding method of Piao with the well-known process of chroma prediction modes suggested by Bross. The motivation would be to indicate whether CCLM mode is applied. Bross at p. 139.
However, Piao, further in view of Bross, [hereinafter Piao-Bross]do not explicitly disclose weighting factors of the neighboring samples in the filtering process are derived only from positions of the prediction signal and a width and a height of the current video block.
Zhao suggests weighting factors of the neighboring samples in the filtering process are derived only from positions of the prediction signal and a width and a height of the current video block ([0060] For the DC mode the weights are calculated as follows for a block with dimensions width and height as shown in Equation 6 below:

    PNG
    media_image1.png
    47
    431
    media_image1.png
    Greyscale

 [0061] with nScale=(log2(width)−2+log2 (height)−2+2)»2, where wT denotes the weighting factor for the reference sample located in the above reference line with the same horizontal coordinate, wL denotes the weighting factor for the reference sample located in the left reference line with the same vertical coordinate, and wTL denotes the weighting factor for the top-left reference sample of the current block; and [0062] For planar mode wTL=0, while for horizontal mode wTL=wT and for vertical mode wTL=wL. The PDPC weights can be calculated with adds and shifts only).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the coding method of Piao-Bross with the weight calculations suggested by Zhao. The motivation would be to specify how fast weighting factors decrease along the axis (wL decreasing from left to right or wT decreasing from top to bottom), namely weighting factor decrement rate, and it is the same along x-axis (from left to right) and y-axis (from top to bottom). Zhao at [0061].
Regarding claim 3, Piao-Bross, further in view of Zhao, [hereinafter Piao-Bross-Zhao] suggest all the limitations and motivation of claim 1, as discussed above. Bross also suggests wherein the CCLM mode comprises an INTRA_LT_CCLM mode, an INTRA_L_CCLM mode and an INTRA_T_CCLM mode (cclm_mode_flag equal to 1 specifies that one of the INTRA_LT_CCLM, INTRA_L_CCLM and INTRA_T_CCLM intra chroma prediction modes is applied. cclm_mode_flag equal to 0 specifies that none of the INTRA_LT_CCLM, INTRA_L_CCLM and INTRA_T_CCLM intra chroma prediction modes is applied. p. 139), wherein, in the INTRA_LT_CCLM mode, above neighboring samples and left neighboring samples are used to determine coefficients of the linear model, wherein, in the INTRA L CCLM mode, left neighboring samples are used to determine coefficients of the linear model, and wherein, in the INTRA_T_CCLM mode, above neighboring samples are used to determine coefficients of the linear model (The number of available neighbouring chroma samples on the top and top-right numSampT and the number of available neighbouring chroma samples on the left and left-below numSampL are derived as follows; p. 190).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate coding method of Piao, further in view of Zhao with the well-known process of chroma prediction modes suggested by Bross. The motivation would be to indicate whether CCLM mode is applied. Bross at p. 139.
 Regarding claim 4, Piao-Bross-Zhao suggest all the limitations and motivation of claim 3, as discussed above. Bross also suggests wherein the filtering process is allowed for the current video block in case that the variable of predModeIntra  indicates an angular intra prediction mode (a variable predModeIntra specifying the intra prediction mode; p. 166) having an direction greater than that of a vertical intra prediction mode in clockwise direction (Fig. 8-1, vertical mode Intra_angular50 p. 185; and If predModeIntra is greater than INTRA_ANGULAR50, nScale is set equal to Min( 2, Log2( nTbH ) − Floor( Log2( 3 * invAngle − 2 ) ) + 8 ), using invAngle as specified in clause 8.4.5.2.12. – Otherwise, if predModeIntra is less than INTRA_ANGULAR18, nScale is set equal to Min( 2, Log2( nTbW ) − Floor( Log2( 3 * invAngle − 2 ) ) + 8 ), using invAngle as specified in clause 8.4.5.2.12. – Otherwise, nSacle is set to ( ( Log2( nTbW ) + Log2( nTbH ) − 2 ) >> 2 ).; p. 196-7).
Regarding claim 7, Piao-Bross-Zhao suggest all the limitations and motivation of claim 1, as discussed above. Bross also suggests wherein determining whether the filtering process is used for the current video block is further based on a dimension of the current video block (– a variable nTbW specifying the transform block width, – a variable nTbH specifying the transform block height [i.e., a dimension]; p. 196).
Regarding claim 8, Piao-Bross-Zhao suggest all the limitations and motivation of claim 7, as discussed above. Bross also suggests wherein the filtering process is applied to the current video block in case that a width of the video block is greater than or equal to 4 and a height of the video block is greater than or equal to 4 (nTbW is greater than or equal to 4 and nTbH is greater than or equal to 4 or cIdx is not equal to 0;  §8.4.5.2.5, p. 180).
Regarding claim 9, Piao-Bross-Zhao suggest all the limitations and motivation of claim 1, as discussed above. Piao also discloses wherein the conversion includes encoding the current video block into the bitstream ([0010] Provided are sideo encoding method, the video decoding method, the video encoding device, and the video decoding device for predicting the chroma component which may efficiently encode and decode chroma components, for example, a Cr component [i.e., a second video block] and a Cb component of a picture, according to an embodiment.).
Regarding claim 10, Piao-Bross-Zhao suggest all the limitations and motivation of claim 1, as discussed above. Piao also discloses wherein the conversion includes decoding the current video block from the bitstream ([0010] Provided are sideo encoding method, the video decoding method, the video encoding device, and the video decoding device for predicting the chroma component which may efficiently encode and decode chroma components, for example, a Cr component [i.e., a second video block] and a Cb component of a picture, according to an embodiment.).
Regarding claim 11, Piao-Bross-Zhao suggest all the limitations and motivation of claim 1 in method form rather than apparatus form. Piao also discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (a computer-readable recording medium having recorded thereon a program for implementing the video decoding method on a computer; 0072-3).  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 11.
Regarding claim 13, Piao-Bross-Zhao suggest all the limitations and motivation of claim 3 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 13. 
Regarding claim 14, Piao-Bross-Zhao suggest all the limitations and motivation of claim 4 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 14. 
Regarding claim 17, Piao-Bross-Zhao suggest all the limitations and motivation of claim 7 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 17. 
Regarding claim 18, Piao-Bross-Zhao suggest all the limitations and motivation of claim 8 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 18. 
Regarding claim 19, Piao-Bross-Zhao suggest all the limitations and motivation of claim 11 in apparatus form rather than CRM form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to those elements of claim 19.
Regarding claim 22, Piao-Bross-Zhao suggest all the limitations and motivation of claim 3 in CRM form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 22.

Claims 2, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Piao-Bross-Zhao, as applied to claim 1 above, and further in view of Drugeon et al., (U.S. Patent Application Publication No. 2020/0092563 A1), [hereinafter Drugeon].
Regarding claim 2, Piao-Bross-Zhao suggest all the limitations and motivation of claim 1, as discussed above. However, Piao-Bross-Zhao do not explicitly disclose wherein the filtering process is not applied to the current video block in case that the CCLM mode is used for the current video block.
Drugeon suggests wherein the filtering process is not applied to the current video block in case that the CCLM mode is used for the current video block ([0521] Currently, PDPC is not applied for chroma blocks predicted in the CCLM (cross-component linear model) intra prediction mode.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the coding method of Piao-Bross-Zhao with the rules when CCLM is applied as suggested by Drugeon. The motivation would be to simplify the coding complexity. Piao at [0084].
 Regarding claim 12, Piao-Bross-Zhao, further in view of Drugeon, suggest all the limitations and motivation of claim 2, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 12. 
Regarding claim 21, Piao-Bross-Zhao, further in view of Drugeon, suggest all the limitations and motivation of claim 2, in CRM form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 21. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487